Case: 21-60408       Document: 00516370604           Page: 1      Date Filed: 06/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 21-60408                          June 24, 2022
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk

   Francis Appiah-Kubi,

                                                                              Petitioner,

                                          versus

   Merrick Garland, U.S. Attorney General,

                                                                           Respondent.


                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A 203 602 236


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Francis Appiah-Kubi, a native and citizen of Ghana, petitions for
   review of a decision of the Board of Immigration Appeals (“BIA”) dismissing
   his appeal of a decision of the Immigration Judge (I.J.) concluding that he was
   ineligible for asylum, withholding of removal, and relief under the Conven-


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60408      Document: 00516370604           Page: 2    Date Filed: 06/24/2022




                                     No. 21-60408


   tion Against Torture (“CAT”). He challenges the BIA’s conclusions that
   he has not shown eligibility for asylum and withholding of removal because
   he failed to show past persecution or a well-founded fear of future persecu-
   tion. We review his arguments under the substantial evidence standard. See
   Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Additionally, we review
   the decision of the BIA and consider the I.J.’s decision only insofar as it
   influenced the BIA. See Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
          Appiah-Kubi raises the following contentions for the first time in his
   petition: (i) His fear that the Ghanaian police will persecute him is well-
   founded because Ghanaian law prohibits homosexuality and the law is not
   “fairly administered,” and Ghanaians who are accused of homosexuality are
   pretextually arrested for other crimes, denied due process, and extorted;
   (ii) he has a well-founded fear of persecution by the Sarfo family and by the
   chief of his village; and (iii) there is a reasonable probability that he will be
   tortured if he returned to Ghana because the Ghanaian law criminalizing
   homosexuality “creates a pattern of violence against the LGBTQ commun-
   ity” and the “violence is often at the hands of government officials.”
   Because Appiah-Kubi did not raise these arguments in his brief submitted to
   the BIA or in a motion to reopen or reconsider, we lack jurisdiction to con-
   sider them.    See 8 U.S.C. § 1252(d)(1); Martinez-Guevara v. Garland,
   27 F.4th 353, 360 (5th Cir. 2022); Omari v. Holder, 562 F.3d 314, 320–21 (5th
   Cir. 2009).
          Appiah-Kubi has not shown that substantial evidence compels a con-
   clusion contrary to that of the BIA on the issue whether he showed past per-
   secution or a well-founded fear of future persecution. See INS v. Elias–
   Zacarias, 502 U.S. 478, 481 (1992); Zhang, 432 F.3d at 344. Consequently,
   he has not established that substantial evidence compels a conclusion con-
   trary to that of the BIA on the issue whether he showed eligibility for asylum
   or withholding. See Elias-Zacarias, 502 U.S. at 481; Dayo v. Holder, 687 F.3d



                                          2
Case: 21-60408     Document: 00516370604          Page: 3   Date Filed: 06/24/2022




                                   No. 21-60408


   653, 658–59 (5th Cir. 2012). Additionally, because we lack jurisdiction to
   consider all of Appiah-Kubi’s arguments raised in support of his CAT claim,
   he cannot show that the record compels a conclusion contrary to the BIA’s
   that he was not entitled to CAT relief. See Zhang, 432 F.3d at 344.
         The petition for review is DENIED IN PART and DISMISSED
   IN PART for want of jurisdiction.




                                        3